Wallace, Circuit Judge.
The question in this case is whether certain manufactured articles coixqDosed wholly of copper—being rollers for use in printing patterns—were dutiable under the copper clause of Schedule C of the tariff act of March 3, 1883, “Metals,” or the residuary-clause. The former reads as follows:
“Copper, in rolled plates, called ‘braziers’ copper,’ sheets, rods, pipes, and copper bottoms, and all manufactures of copper, or pf which copper shall be the component of chief value, not specially enumerated or provided for in this act, 35 per centum ad valorem.”
The residuary clause reads as follows:
“Manufactures, articles, or wares not specially enumerated or provided for in this act, composed wholly or in part of iron, steel, copper, lead, nickel, pewter, tin, zinc, gold, silver, platinum, or any other metal, and whether partly or wholly manufactured, 45 per centum ad valorem.”
We have no difficulty in reaching the conclusion that the copper rollers were dutiable under the copper clause, instead of under the residuary clause of Schedule C. The copper clause is reproduced from the pre-existing tariff act, except that the rate of duty is reduced from 45 to 35 per centum ad valorem, while the residuary clause increases the duties imposed by the pre-existing act upon all unenumerated metal articles from 35 per cent, ad valorem ta 45 per cent. Thus it was manifestly the intention of congress, while increasing the duties on metal articles generally, to reduce those on manufactures of copper, or of which copper is the component of chief value. The intention to create an exception in favor of copper articles would be frustrated by treating the residuary clause as the operative one.
The settled rule of statutory construction is that general legislation must give way to special legislation on the same subject, whether the provisions are found in the same statute or in different statutes; and general provisions must be interpreted so as to embrace only cases to which the special provisions are not applicable. Churchill v. Crease, 5 Bing. 179; State v. Clarke, 25 N. J. Law, 54; Long v. Culp, 14 Kan. 412; Felt v. Felt, 19 Wis. 193; State v. Trenton, 38 N. J. Law, 64; Townsend v. Little, 109 U. S. 504, 3 Sup. Ct. Rep. 357. Applying this rule of construction, the residuary clause, so taras it relates to copper articles, can be read so as to subject to the duty of 45 per cent, all metal articles not specially enumerated in which copper is not a component of chief value. It is a drag-net clause, framed to embrace all metal articles not elsewhere in Schedule C subjected to duty.
The provision of the act of 1883, declaring that, if two or more rates of duty are applicable to any imported article, “it shall be classified for duty under the highest of such rates,” has no application to the present case, because under the correct construction of the-two clauses the importations in suit are subject only to the duty of 35 per centum ad valorem. The judgment is affirmed.